Citation Nr: 0517652	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for a low back disability, 
evaluated as 10 percent disabling since July 31, 2000, and as 
40 percent disabling as of September 12, 2001.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1954 to August 1958.  He had additional service in the 
reserves.

A September 1961 rating decision granted service connection 
for a psychophysiological musculoskeletal reaction 
superimposed on a congenital defect at L5 and assigned a 
noncompensable (i.e., 0 percent) disability evaluation.  
This has remained the veteran's only service-connected 
disorder.  

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which reclassified the veteran's low back disability 
as chronic lumbosacral instability with degenerative disc 
disease (DDD), particularly at L5-S1, and assigned a higher 
10 percent rating effective July 31, 2000 and an even higher 
40 percent rating as of September 12, 2001.  In his April 
2003 substantive appeal (VA Form 9), the veteran indicated he 
wants at least a 60 percent rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible schedular rating unless he expressly 
indicates otherwise).

In April 2005, to support his claim for an even higher 
rating, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board.  This 
type of hearing is often called a travel Board hearing.  A 
transcript of the proceeding is of record.  During the 
hearing, he and his representative raised the additional 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This claim has not been 
adjudicated by the RO, however, much less denied and timely 
appealed to the Board.  See 38 C.F.R. § 20.200 (2004).



That said, there are circumstances when the Board has 
jurisdiction to consider the veteran's possible entitlement 
to a TDIU when this additional issue is raised by assertion 
or is reasonably indicated by the evidence, regardless of 
whether the RO expressly addressed this issue.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  The question of TDIU entitlement may be 
considered a component of an appealed increased rating claim 
if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.

As already mentioned, the veteran's only service-connected 
disability is his low back condition, and during his hearing 
he indicated he is no longer working because of the severity 
of it and that prolonged sitting for even a sedentary-type 
job would be problematic.  But when questioned further about 
this, he indicated he has a pension from the Social Security 
Administration (SSA) because of his retiring at or after the 
age of 65, not because of his service-connected low back 
disability.  So to the extent he may have occupational 
impairment because of his low back disability, it will be 
addressed in this decision concerning the rating for his 
low back disability, as opposed to concurrently in a claim 
for a TDIU.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (discussing when claims are "inextricably 
intertwined").  This also means the Board can refer, as 
opposed to remand, the TDIU claim to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran does not now have a psychiatric disability.  

2.  From July 31, 2000, to September 11, 2001, the veteran's 
service-connected low back disorder was manifested by X-ray 
evidence of arthritis and characteristic pain on motion, but 
he generally did not have any limitation of motion - even 
considering his pain or muscle spasm, and no more than mild 
intervertebral disc syndrome (IVDS).

3.  Since September 12, 2001, the veteran has not had 
ankylosis, either favorable or unfavorable, of the entire 
thoracolumbar spine or incapacitating episodes requiring 
bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  From July 31, 2000, to September 11, 2001, the criteria 
were not met for a rating higher than 10 percent for the low 
back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21,4.40, 4.45, 4.49, 
Diagnostic Codes 5292, 5295 (prior to September 23, 2002); 
Diagnostic Code 5293 (prior to September 26, 2003).

2.  Since September 12, 2001, the criteria have not been met 
for a rating higher than 40 percent for the low back 
disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21,4.40, 4.45, 4.49, 
Diagnostic Codes 5292, 5295 (prior to September 23, 2002); 
Diagnostic Code 5293 (prior to September 26, 2003); 
Diagnostic Code 5243 (effective as of September 23, 2002); 
and Diagnostic Code 5003, 5237, 5243 (effective as of 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice by letter of July 16, 2001, which was prior to the RO 
adjudicating his claim in March 2002.  So this was in 
accordance with the holding in Pelegrini II.

Moreover, in Mayfield v. Nicholson, 19 Vet. App. ____ , No. 
02-1077, slip op. at 32, 2005 WL 957317, at *22 (Apr. 14, 
2005), it was held that even if there was an error in the 
timing of the notice, i.e., the VCAA notice did not precede 
the initial RO adjudication, it could be cured by affording 
the claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of 
adjudication was unaffected.  For the reasons set for the 
below, the Board concludes that such is the case here.  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC and SSOC may 
satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the July 2001 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  The VCAA letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 


generalized request with the precise language outlined in 
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice the appellant, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, and his private treatment 
records also have been obtained and associated with his 
claims file.  As well, he was afforded VA orthopedic rating 
examinations in September and November 2001, and more 
recently in January 2004, and he underwent a VA psychiatric 
rating examination in November 2001.  He has not reported 
receiving any VA outpatient treatment and, as mentioned, 
testified at his travel Board hearing that his SSA benefits 
are based on his age and resulting retirement, not impairment 
related to his low back disability at issue.  See page 17 of 
the transcript.  See also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Moreover, at the hearing, he received a verbal explanation of 
the VCAA and its attendant requirements, including mention 
that the rating criteria had been changed during the course 
of his appeal.  Also, in March 2004 he indicated that he had 
no further evidence to submit in support of his claim.  All 
relevant rating criteria, both the former and revised 
standards, were cited in the March 2003 SOC and in the more 
recent March 2004 SSOC.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Factual Background

On VA examination in 1961 the veteran's station and gait were 
normal and he had a normal curvature of the spine.  There was 
no muscle spasm but there seemed to be a little tenderness 
over the lumbar spine.  There was slight discomfort across 
the entire lumbar region, generally on full straight leg 
raising.  With reinforcement, reflexes and sensations were 
normal and equal.  The examination felt that there were no 
actual organic residuals of the veteran's inservice injury.  
The veteran held himself tensely but was not felt to be 
actual muscle spasm.  X-rays revealed normal vertebral body 
alignment and no evidence of bone or articular pathology.  
Intervertebral spaces were well maintained.  Lumbar lordotic 
curvature was flattened, compatible with muscle spasm.  

Dr. Stange reported in 1964 that X-rays revealed some 
narrowing, posteriorly, at the lumbosacral interspace but the 
remainder of the interspaces were symmetrically situated, 
although there was slight asymmetry of the facets between L4 
and L5.  The impressions were slight narrowing of the 
lumbosacral interspace and predisposition to low back 
instability, secondary to placement of the facets between L4 
and L5.  

The veteran's claim for an increased rating for his service-
connected disorder was received in June 2001.  

Clinical records from July 2000 to May 2001 from Dr. Foster 
reveal that in July 2000 the veteran had diffuse tenderness 
in his lumbosacral spine.  His range of motion and strength 
were all good and there was no evidence of any neurological 
deficits.  In August 2000 he had full range of motion of his 
back and there was no evidence of nerve root irritation.  SLR 
was unremarkable.  It was felt that there was nothing that 
would benefit from either surgery or facet injections.  In 
May 2001 he continued to complain of back problems.  
Examination of his back showed significant degenerative 
changes.  His insomnia problem was due to changes of shifts 
at work.  His weight, sleep, and bowels were all relatively 
normal.  The assessment was that his arthritis was gradually 
advancing and causing increased disability.  

X-rays on July 31, 2000, from the Santiam Memorial Hospital 
revealed mild to moderate hypertrophic arthritic spurring on 
multiple levels of the lumbar spine.  There was bony bridging 
across the L1-2 interspace but the interspaces were not 
particularly narrowed.  The impression was mild hypertrophic 
arthritic changes of the lumbar spine.  

On VA orthopedic examination in September 2001 the claim file 
was not available for review by the examination but it was 
noted that the veteran worked as a rock crusher operator.  
The veteran complained of increasing low back pain in recent 
years.  He also complained of some radicular symptoms into 
his lower extremity, usually greater in the right leg than in 
the left leg, and occasional numbness in both anterior 
thighs.  He had morning stiffness but no exacerbation of pain 
on coughing or Valsalva's maneuver.  He avoided being on his 
feet, bending, standing, and lifting.  He reported having 
difficulty performing a full eight hours of work.  He did not 
use canes or crutches and did not use any orthopedic 
appliance, such as a lumbar support or brace.  He used 
Tylenol for relief of symptoms, which was just as helpful as 
nonsteroidal and anti-inflammatory medication.  Reportedly, 
his private physician had rendered a diagnosis of arthritis 
in the veteran's spine.  

On physical examination range of motion of the veteran's back 
was generally reduced.  Flare-ups did no really occur, as 
such.  He had increased back pain near the end of a working 
day but noted no additional limitation of motion but there 
was some increased weakness in his legs in terms of 
negotiating stairs.  There was no incoordination, as such.  
His back pain chronically awakened him at night.  There was a 
normal appearing architecture of his back.  There was mild 
sacroiliac tenderness.  There was no percussion tenderness 
over the lumbar spine.  There was no paraspinous spasm.  He 
had 80 degrees of flexion, 5 degrees of extension, 15 degrees 
of lateral bending to the right and to the left, and rotation 
was to 15 degrees in both directions.  Deep tendon reflexes 
(DTRs) were equal in the lower extremities.  Motor testing 
revealed quadriceps and anterior tibial group muscle strength 
to be 4/5, bilaterally.  Dorsiflexion strength was 2/5 in the 
left foot compared to 4/5 in the right foot.  There was no 
measurable atrophy.  Straight leg raising (SLR) was negative, 
bilaterally.  There was diminished sensation to touch in the 
anterior aspect of both thighs.  

Lumbosacral X-rays revealed degenerative disc changes at L1-
2, L4-5, and L5-S1 with mild disc space narrowing and end-
plate sclerosis and ostephytes.  There were also facet 
degenerative changes, most prominently at L4-5 and L5-S1, 
most likely with neural foraminal narrowing.  The sacroiliac 
joints appeared to be grossly maintained.  The radiological 
impressions were DDD at L1-2, L4-5, and L5-S1 
with degenerative facet disease at L4-5 and L5-S1.  

The diagnosis was chronic lumbar strain superimposed on 
degenerative joint disease (DJD) and DDD.  The examiner 
commented during flare-ups of back pain were not be expected 
to cause additional limitation of motion but mild generalized 
diminution of endurance was expected in terms of ambulatory 
activities of the lower extremities but frank incoordination 
was not expected.  

The veteran's claim file was reviewed prior to undergoing a 
VA orthopedic examination in November 2001.  He complained of 
low back pain which radiated down both hips and down the 
front of both legs.  The beginning of his constant low back 
pain was two years ago.  He reported that his back pain 
awakened him at least twice each night.  He usually took 
Tylenol for relief.  He had difficulty arising from a sited 
position or when lying down.  Usually, sneezing did not cause 
back pain.  

On physical examination the veteran had 1 to 2+ paraspinal 
muscle spasm while lying down.  When standing he could flex 
to bring his fingers to one foot from the floor and this did 
not cause pain.  Flexion was to about 40 degrees.  Extension 
was to only 5 degrees and caused pain from the initiation of 
motion.  Right and left lateral bending were limited by 
severe pain at 20 degrees.  Active SLR was limited to 70 
degrees but passive SLR was to at least 80 degrees, all of 
which was painful.  Lasegue's test was positive bilaterally, 
causing low back pain which radiated into the hips.  His legs 
were of equal length.  Knee reflexes were present only with 
reinforcement but bilaterally equal.  Ankle reflexes were 
present but were 3- and diminished.  Muscle strength in the 
lower extremities was normal.  He had normal dorsiflexion of 
the feet and toes.  He had normal strength of ankle and knee 
motion.  


Sensation was diminished in the distal left anterior thigh 
which the veteran reported was constant but on the distal 
right anterior thigh he reported having occasional numbness.  

A review of past X-ray revealed spina bifida occulta of S1 
which was not a particularly significant finding.  There was 
almost complete narrowing of the L5-S1 disc space and 
traction spurs were noted anteriorly.  There was generalized 
narrowing of all of the lumbar disc spaces with traction 
spurs, particularly at L1-2 and L4-5.  The sacroiliac joints 
were normal in appearance.  

The diagnosis was chronic lumbosacral instability with DDD, 
particularly at L5-S1, but seen throughout the lumbar spine.  
The examiner stated that range of motion of the veteran's 
spine in this acute or semi-acute episode was diminished.  It 
was felt that the veteran had even further impairment due to 
more acute levels of pain.  In the examiner's opinion, with 
increased pain and impairment of function of the back, this 
equated to a further 20 degrees loss in flexion of the lumbar 
spine and right and left lateral bending to met the 
"DeLucca" criteria.  

On VA psychiatric examination in November 2001 the veteran's 
claim file was reviewed and it was noted that the veteran had 
continued to complain of back pain.  

On mental status examination the veteran's appearance was 
appropriate for his stated age.  He was polite and 
cooperative.  He made good eye contact.  His social skills 
were well developed.  There were no signs of pain behavior 
but his complaints of back pain seemed appropriate to the 
examiner.  He did not describe wide-ranging physical or 
emotional complaints.  There were no signs of a psychosis.  
His thoughts were clear, logical, and sequential.  Cognitive 
functioning appeared grossly intact for simple tasks.  He was 
alert, oriented, and in good reality contact.  He ambulated 
and transferred independently.  He denied signs of emotional 
difficulty.  He had been married three times, with his first 
marriage lasting over 20 years.  He sometimes went to local 
races.  He helped a friend who maintained a stock car.  He 
was interested in rock polishing and kept a rock polisher at 
home.  He dressed, bathed, and groomed himself independently.  
He had not been hospitalized for psychiatric treatment nor 
had he sought or received mental health treatment throughout 
his life.  He had not planned or attempted suicide but had 
had nihilistic thoughts after his first divorce.  

The veteran reported that he was awakened at night due to 
pain.  He complained of feeling mildly depressed at times.  
He had used an over-the-counter remedy for mild depression 
for the last two years which he felt improved his sleep and 
his spirits to some degree.  He would have liked to have a 
significant other.  He denied morbid ruminations regarding 
worthlessness and hopelessness.  He denied difficulties with 
concentration and memory.  His appetite and sleep were 
undisturbed.  He denied suicidal and homicidal ideation and 
intention.  In the past he had had intensified depression 
during the year when he drank alcohol daily but he had been 
sober for eight years.  

The examiner commented that the veteran did not make the 
wide-ranging complaints of extreme pain common to those 
suffering from somatoform disorders.  His complaints of pain 
seemed consistent with his back difficulties.  He seemed to 
be an earnest and hard-working man who did not appear to 
suffer from a mental health disorder.  Rather, his medical 
records seemed to indicate real low back difficulties.  His 
Global Assessment of Functioning (GAF) score was 75.  

On VA orthopedic examination in January 2004 the veteran 
complained of daily pain with radicular symptoms into the 
anterior left thigh and sometimes the lateral aspect of the 
left thigh.  He also complained of intermittent numbness of 
the anterior aspect of the left thigh.  He reported having 
low back stiffness in the morning and exacerbation of low 
back pain with coughing and sneezing.  He avoided high impact 
activities such as running and jumping.  He had been 
receiving physical therapy at home, under the direction of a 
VA physical therapist.  He was awakened at night by low back 
pain.  Repetitive movement activity, e.g., walking, 
aggravated his back.  There had been no loss of bowel or 
bladder.  He did not use a brace or a cane.  He took 
nonsteriodal medication.  It was reported that his range of 
motion was chronically reduced and he had incapacitating 
flare-ups about once 


every two weeks which lasted for only a few minutes but 
during which he had spasm and limitation of motion as well as 
some alteration of his gait in the left lower extremity and 
he would tend to catch his foot on high spots on a walking 
surface.  

On physical examination the veteran had an essentially normal 
appearing architecture of his back.  There was tenderness in 
the lower lumbar area.  He could stand on his heels and on 
his toes.  He had 80 degrees of flexion, 5 degrees of 
extension, with pain on movement.  Lateral bending was to 15 
degrees to the left and to the right and rotation was to 15 
degrees in each direction with pain.  Ankle reflexes were 
absent bilaterally and knee reflexes were hypoactive.  Motor 
testing revealed that his quadriceps, anterior tibialis, and 
dorsiflexors were 5/5.  Sensation was intact throughout.  SLR 
was negative.  There was a half-inch of atrophy of the left 
calf and the left thigh, compared to measurements of the 
right lower extremity.  

The diagnosis was DDD with foraminal stenosis at L2-3, L3-4, 
L4-5, superimposed on a chronic lumbosacral strain.  The 
examiner commented that during an acute incapacitating flare-
up of pain it was expected that there would be additional 
loss of motion of 20 to 25 degrees of flexion, with moderate 
alteration of the left lower extremity resulting in an 
altered gait and moderate lumbar muscular weakness due to 
spasm.  

At the April 2005 travel Board hearing the veteran testified 
that he had constant back pain and was unable to do yard work 
or housework.  He would have liked to work part-time but 
could not due to pain in his feet.  See page 7 of that 
transcript.  He could not stand for a long time, sometimes 
for only as little as five minutes.  He could mow his yard 
but only in very small increments at a time.  Page 8.  
Sometimes his symptoms were so severe that he had to stay in 
bed or on the couch and was unable to function.  This 
occurred about a total of 2 weeks each year.  Page 9.  He 
could not do heavy work and even sitting for long periods 
caused back pain.  Page 10.  He could not sit for more than 
half an hour without having back pain and was unable to walk 
more than a few blocks without back pain that radiated down 
his left leg.  He could not bend over at all without having 
pain.  Page 11.  


He had occasional incapacitating exacerbations.  He had had 
to quit working because his back would lock-up and he would 
then have to rest for 15 to 30 minutes.  Page 12.  He liked 
to ride a bicycle but had difficulty changing the linen on 
his bed due to his back.  Page 13.  

III.  General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where compensation already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance.  

An extraschedular evaluation may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical and inadequate the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).



38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

IV.  Analysis

A.  Psychiatric Rating Criteria

Under 38 C.F.R. § 4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating assigned will be that which represents 
the dominant (more disabling) aspect of the condition; 
otherwise, there would be double compensation for the same 
disorder ("pyramiding"), which is prohibited under 
38 C.F.R. § 4.14.  

The psychiatric aspect of the veteran's service-connected 
disability has been rated by the RO under DC 9424 as a 
conversion disorder, which is a Somatoform Disorder, under 
the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, DC 9440.  

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all evidence of record 
and not solely an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

According to DC 9440, a 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating requires occupational and 
social impairment, but with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
of 71 to 80 indicates the examinee has, if any, only 
transient symptoms or expectable reactions to psychosocial 
stressors and no more than slight impairment in social, 
occupational or school functioning.

The veteran has neither sought nor received any psychiatric 
treatment since service.  This is in keeping with the 
conclusion of the September 2001 VA psychiatric examiner that 
the veteran does not now have a psychiatric disability.  The 
Board need not discuss whether he has ever had a psychiatric 
disability, as the RO concluded in 1961 that he had.  Rather, 
since he clearly does not now, an evaluation based on the 
past psychiatric diagnosis (which since has been revised to 
exclude any psychiatric component) would be inappropriate and 
would only result in a noncompensable rating, regardless.  
His GAF score indicates he has no more than slight social and 
occupational impairment, and his 2001 VA psychiatric 
examination did not elicit the level of symptoms and 
objective clinical findings needed for a compensable rating.  
So it logically follows that his physical condition 
represents the dominant aspect of his low back disability 
picture, within the meaning of 38 C.F.R. § 4.126(d).

Consequently, the veteran's service-connected low back 
disability is best rated on the basis of the underlying 
physical condition.

B.  Spine

Other than IVDS under DC 5293, the criteria for evaluating 
spinal disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 52935 (IVDS) to DC 5243.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004) ("the new criteria").  The criteria for 
rating IVDS were previously revised effective September 23, 
2002.  

These revised spinal and IVDS rating criteria were cited and 
considered in the March 2004 SSOC.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and 


the Federal Circuit.  That is, when amended regulations 
expressly state an effective date and, as in this case, do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See, 
too, VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 
25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In rating the spinal disorder for the period prior to the 
effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.  

Here, the 10 percent rating was in effect only prior to the 
September 2002 and 2003 changes in the rating criteria.  So 
only the old spinal and IVDS rating criteria may be 
considered in determining whether a rating in excess of 10 
percent is warranted for the time from July 31, 2000 (when a 
10 percent disability rating was first assigned) until 
September 12, 2001 (when a 40 percent rating was first 
assigned).  But since September 12, 2001, both the old and 
the new spinal and IVDS rating criteria must be considered in 
determining whether a rating in excess of 40 percent is 
warranted.  

C.  A Rating Higher than 10 Percent from July 31, 2000, to 
September 11, 2001

Old Spinal and IVDS Rating Criteria

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis and, under DC 5003, if 
arthritis is established by X-rays, compensation may be 
awarded under three circumstances:  (1) when limitation of 
motion meets the schedular criteria for the joint(s) affected 
and is objectively confirmed, such as by swelling, muscle 
spasm, or satisfactory evidence of painful motion; (2) when 
objectively confirmed limitation of motion is not sufficient 
to warrant a compensable schedular evaluation, 10 percent is 
assigned for each major joint or minor joint group affected; 
(3) when there is no limitation of motion, 10 or 20 percent 
will be assigned depending on the degree of incapacity, if 
there is X-ray evidence of 2 or more major joints or minor 
joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 30 percent rating.

38 C.F.R. § 4.71a, DC 5295, provided that a lumbosacral 
strain with characteristic pain on motion warranted a 10 
percent rating.  With muscle spasm on extreme forward bending 
with loss of lateral spine motion, a 20 percent rating 
is warranted.  When severe with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, there is no evidence of a vertebral fracture or 
any spinal cord involvement, so 38 C.F.R. § 4.71a, DC 5285, 
is inapplicable.  Also, there has never been any evidence of 
favorable or unfavorable bony vertebral fixation or 
ankylosis, so DCs 5286 and 5289 are not applicable either.



Under 38 C.F.R. § 4.71a, DC 5293, IVDS when postoperative and 
cured warrants a noncompensable (0 percent) evaluation.  When 
mild a 10 percent rating is warranted.  When moderate, with 
recurring attacks, a 20 percent rating is assigned.  Severe 
IVDS with recurring attacks, with intermittent relief 
warrants a 40 percent schedular rating.  A maximum 60 percent 
schedular rating requires pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.

VAOGCPREC 36-97 (Dec. 12, 1997) requires that, in determining 
disability evaluations under DC 5293, first, 38 C.F.R. 
§§ 4.40 (functional loss may be due to pain) and 4.45 (pain 
on motion is a factor in joint disability) must be considered 
and, second, that 38 C.F.R. § 3.321(b)(1), entitlement to an 
extraschedular rating, must also be considered.  Sanchez-
Benitez v. West, No. 00-7099, slip op. at 10 and 11 (Fed. 
Cir. August 3, 2001) (case remanded for failure to discuss 
38 C.F.R. § 3.321(b)(1) extraschedular consideration).  

During the time span from July 31, 2000, to September 11, 
2001, the only evidence for consideration is the VA 
examination in 1961 and the private clinical records of Dr. 
Stange, Dr. Foster, and the Santiam Memorial Hospital.  

These records disclose the presence of arthritis of the 
lumbosacral spine and intervertebral disc space narrowing.  
No actual pathology of the disc spaces was radiologically 
documented.  The flattening of the lumbar lordotic curvature 
on VA X-rays in 1961, noted on an X-ray report to be 
compatible with muscle spasm, did not establish the presence 
of muscle spasm in light of the 1961 VA examiners opinion 
that the veteran merely held his back rigidly and did not 
actually have muscle spasm.  There was no evidence of nerve 
root irritation and, further, no actual limitation of motion 
of the lumbosacral spine was shown.



So from July 31, 2000, to September 11, 2001, the veteran did 
not have sufficient functional impairment to warrant a rating 
higher than 10 percent for his low back disability under the 
old spinal and IVDS rating criteria, even when considering 
any additional functional impairment resulting from the 
effects of pain.

D.  A Rating Higher than 40 Percent as of September 12, 2001

Old Spinal Rating Criteria

As stated above, both the old and the new spinal and IVDS 
rating criteria must be considered in determining whether a 
rating in excess of 40 percent is warranted since September 
12, 2001.  The old spinal and IVDS criteria were cited above. 

Under the old spinal rating criteria, an evaluation in excess 
of 40 percent was not provided for on the basis of limitation 
of motion of the lumbar spine under DC 5292, or for a 
lumbosacral strain under DC 5295.  40 percent was the 
highest possible rating the veteran could receive under these 
codes.  Hence, since September 12, 2001, a rating in excess 
of 40 percent is not warranted under the old spinal rating 
criteria.

Spinal Rating Criteria as of September 26, 2003

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DC 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and adding 
DC 5242 (degenerative arthritis of the spine) (yet also 
retaining DC 5003 for degenerative arthritis).  

The revised spinal rating criteria set forth a General Rating 
Formula for Diseases and Injuries of the Spine, which uses 
more objective criteria and other pertinent considerations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass these symptoms and 
remove any requirement that there be any of these symptoms to 
assign any specific evaluation.  68 Fed. Reg. at 51454 - 
51455 (August 27, 2003).  They provide for ratings based on 
limitation of motion of a spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  Note 2 sets 
forth maximum ranges of motion for the spinal segments, 
except that a lesser degree of motion may be considered 
normal under the circumstances set forth in Note 3, and, in 
Note 4, that range of motion should be measured to the 
nearest five degrees.  

Note 1 to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are to be rated 
separately under appropriate DCs.  Note 2 provides that 
normal forward flexion of the thoracolumbar spine is to 90 
degrees, extension is to 30 degrees, left and right lateral 
flexion as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 5 provides that unfavorable ankylosis occurs when the 
entire cervical spine, the thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in additional symptoms, including neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  



A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  (See Note 5 for descriptions of favorable and 
unfavorable ankylosis).  

Here, the veteran is not shown to have unfavorable ankylosis 
of the entire thoracolumbar spine.  So under the new spinal 
rating criteria, a rating in excess of 40 percent is not 
warranted since September 12, 2001.

Old IVDS Rating Criteria

The veteran and his representative specifically allege that a 
60 percent rating is warranted under the old IVDS rating 
criteria (cited above), asserting that the veteran has 
pronounced IVDS with symptoms compatible with sciatic 
neuropathy.  

In determining whether the service-connected spinal 
disability is productive of some peripheral neuropathy of an 
extremity, consideration must be given to whether a higher 
rating is assignable under DC 5293 or whether a separate, 
compensable rating may be assigned on the basis of 
neurological impairment of an extremity, generally see 
Bierman v. Brown, 6 Vet. App. 125 (1994) and, also, whether a 
higher rating may be assigned on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  



VAOGCPREC 36-97 held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the spine.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered in evaluating a less than maximum 
rating (of 60 percent) for IVDS, even though the rating 
(e.g., 40 percent) equals the maximum rating under diagnostic 
codes for limitation of motion.  Additionally, possible 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) must 
be addressed if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, may be inadequate 
regardless of whether a maximum schedular rating under a 
diagnostic code based upon limitation of motion has been 
assigned.  That opinion specifically dealt with situations in 
which the IVDS rating was less than the maximum 60 percent.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. 
Cir. 2001) (per curiam).  

In determining whether a separate, compensable, rating may be 
assigned on the basis of lower extremity neurological 
impairment, consideration must also be given to 38 C.F.R. 
§ 4.14 - which provides that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided" and, 
thus, precludes what is called pyramiding.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994).

"The critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

In this regard, a note to 38 C.F.R. § 4.124a, for rating 
peripheral neuropathy, states that "[w]hen the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree."  This is in keeping with DCs 
8520 through 8530, which provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment (except for DC 8520, the sciatic 
nerve, which provides for, respectively, 60 and 80 percent 
ratings for incomplete severe paralysis with muscular 
atrophy, and complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or lost knee flexion).  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

So in short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasms have upon movement of the 
spine, as well as the neurologic aspects of IVDS, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
DCs 5292/5295 and 5293 based on these symptoms would be 
pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and neurologic 
impairment.  Concerning this, if a 40 percent rating was 
assigned for moderately severe incomplete sciatic neuritis, 
paralysis, or neuralgia, and this in turn was combined under 
38 C.F.R. § 4.25 with the highest 40 percent schedular rating 
for the musculoskeletal involvement (orthopedic) aspect, the 
result would be a combined 60 percent rating.  Thus, a 60 
percent rating for pronounced IVDS has the same effect as the 
assignment of the maximum ratings for orthopedic and 
neurological aspects of discogenic disease in the absence of 
motor impairment from neuropathy, e.g., complete or severe 
sciatic paralysis.  

In sum, if foot drop or marked lower extremity atrophy is 
shown, then a 40 percent evaluation for the orthopedic 
aspects of IVDS under DCs 5292 or 5295 could be combined with 
60 or 80 percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve paralysis 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).  

In this particular case at hand, however, although the 
veteran has some sensory diminishment in his lower 
extremities, particularly in his thighs, he does not have 
consistent and significant motor neurologic impairment - 
especially considering there is no foot drop.  Although the 
January 2004 VA examination revealed atrophy of the left calf 
and left thigh, as well as absent ankle reflexes, his knee 
reflexes were present, although hypoactive, and motor testing 
revealed his strength was 5/5.  

IVDS Rating Criteria as of September 23, 2002

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated either under that General Rating 
Formula, which at Note 1 also provides for the separate 
evaluation of associated neurologic components, or under the 
Formula for Rating IVDS Based on Incapacitating Episodes 
(which became effective September 23, 2002), 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  



The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, the 
pertinent considerations - either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether he 
should receive a higher rating based on a combination of the 
neurologic and orthopedic manifestations of his disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 2 
week but less than 4 weeks, a 20 percent evaluation is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.   

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

The veteran is not shown to have incapacitating episodes, 
i.e., bed rest prescribed by a physician, of at least six 
weeks during any 12-month period during the appeal period.  
So, under the new Formula for Rating IVDS Based on 
Incapacitating Episodes, a rating in excess of 40 percent is 
not warranted since September 12, 2001.  



There remains the question of whether, as above, under Notes 
1 and 6 to the General Rating Formula for Diseases and 
Injuries of the Spine, a rating in excess of 40 percent is 
warranted on the basis of possible separate ratings for the 
orthopedic and neurologic components of the veteran's IVDS.  
But this aspect of the claim has been discussed above and it 
was determined that a rating greater than 40 percent is not 
warranted.  In sum, a rating greater than 10 percent was not 
warranted under the old spinal and IVDS rating criteria from 
July 31, 2000, to September 11, 2001.  Since September 12, 
2001, a rating greater than 40 percent was not warranted 
under the old spinal or IVDS rating criteria or under the new 
IVDS rating criteria or the new spinal rating criteria.  

Extraschedular Consideration

Lastly, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for the service-
connected low back disorder at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of it since service.  The disorder 
also has not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
As mentioned, the veteran has a claim pending for a TDIU, so 
yet to be addressed, which will require a separate medical 
determination of whether he is unemployable due to the 
severity of his service-connected low back disability.  
And in the meantime, he has acknowledged that he retired from 
his last job and has a resulting SSA pension, not that his 
low back disability at issue was the precipitating cause.  So 
the Board does not have to remand this case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER


The claim for an increased rating for the low back disability 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


